Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 1 of 14 - Page ID#: 43



                                                                                Ea.ster1:p:wtt1ot of Kentucky
                              UNITED STATES DISTRICT COURT                                  Q - ~ fyJ
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION                                  NOV 2 6 2018
                                       LEXINGTON
                                                                                        AT U:XING'i'ON
                                                                                       ROBERT R. CAR~
  UNITED STATES OF AMERICA                                                        CLERK U.S. DISTRICT COURY



  V.                                                                   Mag, No, 0:18-MJ-54-EBA



  BENIAMIN-FILIP OLOGEANU
       a.k.a. BENI
       a.k.a. JOHNLA 73
       a.k.a. MARIAN BRADISTEANU


               AFFIDAVIT IN SUPPORT OF REQUEST FOR EXTRADITION OF
                             BENIAMIN-FILIP OLOGEANU

         I, Mark J. Coleman, being duly sworn, depose and state:

          1.     I am a Special Agent with the United States Secret Service ("USSS") and have been

 so employed since December of 1998. I have received training on the conduct of criminal

 investigations, including investigations of fraud and money laundering. As a Special Agent, I am

 responsible for investigating violations of federal criminal law, including violations relating to

 wire fraud and money laundering. I have received training and gained experience in interviewing

 and interrogation techniques, arrest procedures, search warrant applications, the execution of

 searches and seizures, and various other criminal laws and procedures.

         2.      As a federal agent, I am authorized to investigate the laws of the United States and

 to execute judicially authorized orders issued under the authority of the United States.

         3.      This affidavit is submitted in support of a request by the United States for

 extradition of BENIAMIN-FILIP OLOGEANU. In the course ofmy duties as a Special Agent, I

 have become familiar with the evidence and the charges against OLOGEANU. The statements
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 2 of 14 - Page ID#: 44



  contained in this affidavit are based upon my own investigation, including victim statements,

  information provided by other Special Agents of the USSS, infonnation provided by other law

  enforcement officers, and my personal experience with computer related offenses. This affidavit

  is intended to show merely that there are sufficient facts to support the extradition and does not set

  forth all of my knowledge about this matter.

          4.     Based on the investigation in this case, on November 19, 2018, a United States

 Magistrate Judge for the United States District Court in the Eastern District of Kentucky approved

 a criminal complaint finding enough evidence has been presented that would allow a reasonable

 person to believe that OLOGEANU conspired to commit a Racketeer Influenced and Corrupt

 Organization violation (18 U.S.C. § 1962(d)), wire fraud (18 U.S.C. § 1349), and money

 laundering (18 U.S.C. § 1956(h)).

                                       FACTS OF THE CASE

         5.      As described below, the evidence establishes that between at least January of 2014,

 and at least October 2017, BENIAMIN-FILIP OLOGEANU, along with ANDREI-CATALIN

 STOICA, VICTOR-AUREL GRAMA, LIVIU-SORIN NEDELCU, IONUT CIOBANU,

 MARIUS-DORIN CERNAT, ALEXANDRU ION, ~TEFAN-ALEXANDRU PAIU~I, EUGEN-

 ALIN BADEA, CRISTI~OR OLTEANU, ADRIAN MITAN, BOGDAN-~TEFAN POPESCU,

 FLORIN ARVAT, ALIN-IONUT DOBRICA, VLAD-CALIN NISTOR, and ROSSEN

 IOSSIFOV, and others known and unknown, engaged in a large-scale, highly organized scheme

 to defraud victims based in the United States and to launder money received from those victims,

 in a manner designed to enrich OLOGEANU and the others. OLOGEANU and the others, except

 IOSSIFOV, are citizens of Romania.          Dming the time period charged in the Complaint,

 OLOGEANU resided in Alexandria and Bucharest, Romania.
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 3 of 14 - Page ID#: 45




                                  Background of the Investigation

         6.      In late 2014, United States law enforcement began investigating the Confidential

  Source, who was the registered agent and organizer of two bitcoin exchange companies, for his

 role in an ongoing internet and phone scam. The Confidential Source began assisting the United

 States with its investigation after law enforcement executed a search warrant on his residence and

 business in June of 2015.

         7.     Through numerous meetings and interviews, the Confidential Source has explained

 that he laundered money for various fraud schemes, most notably, online auction fraud. Online

 auction fraud uses online auctions such as eBay and other online retail sites such as craigslist to

 post advertisements for luxury items such as vehicles that do not exist. Fraudsters operating online

 auction fraud convince victims to pay for those items through online or telephonic communication,

 and then conduct a complex money laundering operation to ensure that victim money is ultimately

 received in Romania.

        8.      Four categories of people are necessary to make this overall scheme function: (a)

 United States-based victims ("American victims"), who are lured into providing funds under false

 pretenses; (b) American money launderers ("American processors"), who, after being provided the

 funds from the American victims, convert the method of payment to cash or bank funds and

 exchange the money for bitcoin before sending a previously agreed upon percentage across to

 Eastern Europe; (c) foreign money launderers (also referred to as "foreign processors"), who

 receive the bitcoin from victims and then convert that bitcoin to foreign currency to be paid to (d)

 the ultimate fraudsters located in Europe, whose teams made the initial contacts that induced the

 victims to pay out large sums of money.
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 4 of 14 - Page ID#: 46




         9.     The Confidential Source positioned himself as an intermediary between foreign

 fraudsters and American processors. The Confidential Source directed the flow of money between

 the foreign fraudsters and other American processors: foreign fraudsters would reach out to the

 Confidential Source, asking whether he could launder proceeds of the online auction fraud. The

 Confidential Source would then communicate with American launderers, who performed the work.

 For example, when the foreign fraudster requested that the victim send the money in the fonn of

 prepaid debit cards, the foreign fraudster would receive images of the prepaid debit cards or the

 codes from the victim through online communication. The foreign fraudster would provide that

 data to the Confidential Source. The Confidential Source would then provide that data to an

 American processor, who would re-encode blank cards with the debit card inforn1ation in order to

 make clone prepaid debit cards. The American processor would then redeem the clone prepaid

 debit cards and provide the funds back to the Confidential Source, either in the form of a bank

 wire, cash through the mail, or bitcoin. The Confidential Source would then send the profits to the

 foreign fraudster in the form ofbitcoin.

                                 Evidence Against OLOGEANU

        10.     Chat logs show that on December 13, 2014, a person using the online username,

 "johnla73@jabbim.com" reached out to the Confidential Source on an online, encrypted chat

 forum. The Confidential Source recognized the username from prior conversations with him on

 Localbitcoins.com, a website that facilitates peer-to-peer bitcoin transactions. The two

 communicated and worked with each other for the next three years. Johnla73 would frequently

 use different nicknames, identifying himself as "Johnla" when he reached out to the Confidential

 Source under a new username, including hel1cat23 @qip.ru and l00eyes@j abbim.cz. On one
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 5 of 14 - Page ID#: 47



  occasion, when communicating with the Confidential Source as 1OOeyes@jabbim.cz, he told the

  Confidential Source to add him as s1evin23@jabbim.cz.

          11.     Over time, Johnla73 inf01n1ed the Confidential Source that he resides in Eastern

 Europe and claimed he hires multiple teams of people to post false advertisements for vehicles,

 recreational machinery (such as special off-road vehicles called "all-terrain vehicles"), and heavy

 equipment. For example, on November 20, 2015, Johnla73, using the username he11cat23 @qip .ru,

 told the Confidential Source: "this biz works only because of team work." He further explained

 that he and his teams worked in a "pyramide": "10-15 peoples working on posting > following by

 5 -8 peoples responding > 2-3 call center> me and peoples fixing the whole previous peoples bring

 at work> you> client." According to the Confidential Source, Johnla73 refers to victims as clients

 during their conversations. On December 15, 2015 , in response to the Confidential Source's

 question about what websites Johnla73 uses for his business, Johnla73, using the username Hell

 Cat, responded, "craigslist bro, autotrader, carsforsale, and oodle." On August 1, 2017, the

 Confidential Source asked Johnla73 what kind of schemes he was organizing at this time, to which

 Johnla73, using the username slevin23@jabbim.cz, stated, "All kind of products anyway[,]

 boats[,] tractors[,] cars."

 12.     Johnla73 provided the Confidential Source with numerous email addresses to use to

 communicate with him, including dineewilliam@gmail.com and kaithybennett@gmail.com.

 Records from these accounts showed emails and other records documenting Johnla73 's

 management of online auction fraud. These emails and records contained, among other things,

 examples of fraudulent ad postings, communications with victims, and documentation of payment

 processing. As an example, among the multiple texts sent from a phone number connected with

 the kaithybennett@gmail.com account was an outgoing text sent to multiple parties that read: "Hi,
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 6 of 14 - Page ID#: 48




  I'm Kathy, my mothers car 2010 Tundra is still for sale - $5000.   If you want to buy it, just send an

  email to my mom: paula.smith2423 @gmail.com." The katithybennett@gmail.com accounts

  contained many similar communications.

         13.     As explained above, Johnla73 told the Confidential Source, over time, about his

 fraud scheme and regularly discussed altering his methods in an attempt to          deceive a greater

 number of people. For example, in August 2016, using the handle 100eyes@jabbim.cz, Johnla73

 requested the Confidential Source review the English used in his fraudulent invoices as he wished

 to transition his invoices to seek cashier's checks rather than money orders. After the Confidential

 Source suggested he continue seeking money orders, Johnla73 stated, "bro money orders doesnt

 work over 5k i want to work big amounts."

         14.     Chat logs reveal that Johnla73 requested that the Confidential Source redeem victim

 funds for him and send illicit proceeds in the form of bitcoin back to Johnla73. For example, on

 July 24, 2017, Johnla73 informed the Confidential Source that two checks, understood to be the

 result of online advertisement fraud and in the amounts of$5,375 and $9,000, were being shipped

 to an address the Confidential Source previously provided the fraudster. The Confidential Source

 subsequently coordinated with an American processor who had access to the mailbox to obtain the

 checks and subsequently convert them to fiat currency. The American processor ultimately mailed

 the proceeds of the negotiated checks, minus his agreed upon percentage, to a Post Office Box

 provided by the Confidential Source. The Confidential Source sent bitcoin representing portions

 of those illicit proceeds to Johnla73's bitcoin address.

        15.     Jolmla73 would often direct the Confidential Source to send bitcoin to particular

 bitcoin addresses. The bitcoin blockchain is a public ledger that records all bitcoin transactions

 that have ever taken place. Records from the blockchain show that some of the bitcoin the
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 7 of 14 - Page ID#: 49




  Confidential Source sent to coconspirators of the AOAF Network, including Johnla73, were later

 sent to bitcoin addresses detem1ined to be housed at Kraken, a large, bitcoin exchange company.

 Records from Kraken showed that these bitcoin addresses belonged to a Bulgarian national

 identified as ROSSEN IOSSIFOV, who registered his Kraken account with the email address

 rgcoins67@gmail.com and who is indicted along with the other AOAF Network coconspirators.

         16.    Bitcoin analysis of the addresses associated with Johnla73 revealed that Johnla73

 sent or received bitcoin from bitcoin addresses associated to people charged in this case, including

 ANDREI-CATALIN STOICA, IONUT CIOBANU, ALEXANDRU ION, LIVID-SORIN

 NEDELCU, and BODGAN STEFAN POPESCU.

                             IDENTIFICATION AND LOCATION

        17.     BENIAMIN-FILIP OLOGEANU (CNP 1891212340439) is a white, male born on

 December 12, 1989, in Alexandria, Romania. He is known to reside at Str.Frigului nr.18 bl.I et.7

 ap. 719, SPC. Bucure~ti S4 compart. nr. l. Prior to that, and as recent as August of 2017, he resided

 at Str.Dw1arii bl.L2 sc.D et.2 ap.52, Alexandria. Romanian authorities provided his photograph,

 attached as Exhibit E, which was taken around August 11, 2018. Other images in Exhibit E were

 obtained from the Facebook profile page belonging to Alexandra Costache, OLOGEANU's

 girlfriend (explained below).    These images were received or sent on March 28, 2016, and

 December 10, 2017, as noted in Exhibit E.

        18.     Through numerous sources, U.S. authorities identified Johnla73 as OLOGEANU.

 U.S. authorities learned that Johnla73 would communicate with IOSSIFOV using the email

 addresses mbr47@safe-mail.net and mbbr47@gmail.com. In these communications, Johnla73

 would use, among other aliases, Marian Bradisteanu ("mbr"). Records from Apple identified an

 Apple ID account registered to "Joe Doe" using the email address mbr47@safe-mail.net. These
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 8 of 14 - Page ID#: 50




  records revealed that, in creating the mbr47@safe-mail.net account, verification emails were sent

  to email addresses, mbr47@safe-mail.net and calexandrai@yahoo.com. U.S. authorities obtained

  records from an Alexandra Costache Facebook profile, which had been registered using the email

  address calexandrai@yahoo.com. Romanian authorities subsequently provided government

  identification photos of Alexandra Ioana Costache, a Romanian national with a birthdate of April

  25, 1991. Costache matched the female regularly depicted on photographs posted to the Alexandra

  Costache Facebook profile.

         19.    Costache' s Facebook account included several overlaps with known features of

 Jolmla73's life. IP address records indicated that, on May 02, 2016, at 20:16 UTC, Costache

 logged into her Facebook profile via 212.170.97.250, which is registered to Telefonica de Espana

 Static IP and plots to Malaga, Spain. Johnla73 also used this IP address to access the mbr47@safe-

 mail.net Apple ID on May 02, 2016, at 22 :05:0 1 and 22:05:02 UTC. Johnla73 often spoke to the

 Confidential Source about working in Malaga. On September 21, 2015, Costache' s Facebook

 account logged in using the IP address 81.32.115.216, and on September 24, 2015, the

 mbr47@safe-mail.net Apple ID account accessed the same IP address. On one other occasion,

 and within days of each other, the users of the mbr47@safe-mail.net Apple account and Costache

 Facebook account accessed the same IP address.

        20.     While working with the Confidential Source, Johnla73 provided the email account

 ajaquez203 @gmail.com as a means of communicating and sharing documentation in furtherance

 of the criminal scheme. Records indicated that ajaquez203 used IP address 84.232.154.99 on

 March 01 , 2015 . Upon official request, Romanian authorities determined that 84.232.154.99

 resolved to the Ioana Hotel Sinaia in Romania. Records from Ioana Hotel Sinaia showed that a

 person named Alexandra Ioana Costache had been a registered guest at the hotel during that period.
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 9 of 14 - Page ID#: 51




         21.     Johnla73 indicated to the Confidential Source that he is a male, and Romanian

  authorities discovered that Costache had two children with Romanian national, Beniamin Filip

  OLOGEANU. The investigation showed that OLOGEANU was likely traveling with Costache

 and    was    actually   the   person   logging   on   usmg     the     mbr47@safe-mail.net    and

 ajaquez203@gmail.com accounts.

         22.     On the evening of December 11, 2015, at 21 :29 Eastern Standard Time, Johnla73

 informed the Confidential Source that "today is my birthday." Earlier that same day, Johnla73,

 using the email address mbbr47@gmail.com, exchanged a number of emails with a known

 Bulgarian bitcoin exchanger while negotiating a transaction.         Header information from these

 emails suggested that the messages had been sent by Johnla73 from a location approximately six

 hours ahead of Eastern Standard Time. This meant Johnla73's statement about his birthdate would

 have occurred on OLOGEANU's birthdate of December 12.

        23.     In one email Johnla73 sent to IOSSIFOV on December 11, 2015, Johnla73 stated,

 "My wife is bulgarian citizen, my child is bulgarian citizen." On official request, Romanian

 authorities began telephonic surveillance on phones used by both Costache and OLOGEANU. On

 October 08, 2018, OLOGEANU had a phone conversation with an unidentified male, and

 OLOGEANU, when asked about the well-being of his sons, made the following statement:

 "They're good. Rafa is in Bulgaria, he just started Kindergarten."

        24.     The investigation has revealed that OLOGEANU, just like Johnla73, owned a

 Nissan GTR, which is a model and make of a luxury sports car. In an October 2015 communication

 between Johnla73 and the Confidential Source, Johnla73 claimed to have just sold his Nissan GTR

 black edition. In October 2018, as part of the telephonic surveillance conducted pursuant to a

 request for mutual legal assistance, Romanian authorities intercepted a conversation between
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 10 of 14 - Page ID#: 52




  Costache and OLOGEANU. In a portion discussing driving sports cars, Costache remarks , "It's

  just like the GTR. The GTR was making your stomach upside down when you were hitting the

  gas!"

          25.     On March 28, 2016, Johnla 73 informed the Confidential Source that he was visiting

  relatives and that he is an uncle. The same day, Costache received three photos through Facebook

  messenger from a person with the profile name "Inna Ologeanu," who has been identified as

  Florina Ologeanu, the wife of OLOGEANU's brother. Florina and her husband had a male child

  named Vlad in January 2016. One of the photos sent to Costache displayed Alexandra Costache,

  Florina, her husband, and Beniamin OLOGEANU posing around a small, male child matching the

  approximate age of Florina Ologeanu's son, with a cake in front of him bearing the name "Vlad."

  Thus, OLOGEANU was visiting his family and nephew on the same day Johnla73 told the

  Confidential Source he was doing the same.

                                            CONCLUSION

          26.    My affidavit is sworn to before a U.S. Magistrate Judge for the Eastern District of

  Kentucky, who is legally authorized to administer an oath for this purpose. I have thoroughly

  reviewed this affidavit and the attachment to it.


                                               I.,~ I          G£J~
                                                     1<:f. p j ~
                                                  Mar . Coleman
                                                 Special Agent
                                                 United States Secret Service



  I certify that this is the original affidavit, sworn to and subscribed to before me on this J<,, day of
    At""~~             ,2018in      (~ £, a)tbl.., ; K"f



                                                 UNifEDSTATESMAGISTRA TE JUDGE
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 11 of 14 - Page ID#: 53




                    Exhibit E: Photographs of OLOGEANU
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 12 of 14 - Page ID#: 54




                                Government Photograph

                             Taken around August 11, 201 7
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 13 of 14 - Page ID#: 55




                                Facebook Photographs




                           Received around March 28, 2016
Case: 5:19-cr-00010-JMH-MAS Doc #: 5 Filed: 11/26/18 Page: 14 of 14 - Page ID#: 56




                           Sent around December 10, 2017
